McKAY, Circuit Judge,
dissenting from the denial of the motion for bail pending appeal:
The trial court refused to grant bail pending appeal on the so-called “substan*700tial likelihood” ground. Having gone through the mini-appeal analysis mandated by the court’s opinion in United States v. Affleck, 765 F.2d 944 (10th Cir.1985), I conclude that, however viewed, this appellant meets the test. One of the issues on appeal is the improper refusal to disqualify a juror for bias and interest. In substance, defendant called to the attention of the court the fact that the juror had had acquaintance and business relationships with important witnesses whom the defendant wished to disqualify. The record before us reveals that the trial court imposed upon the defendants a burden to make written motion that the rules do not require. If that doesn’t raise a substantial question, then I suspect we don’t have any in which the trial court himself should not grant a new trial. If indeed a juror was improperly left on the jury panel, I should be astounded if that is not reversible error, whatever the record otherwise reflects.
At a minimum, I would let the trial court read our opinions in United States v. Affleck, 765 F.2d 944 (10th Cir.1985), before I accepted its judgment as final on the question of the substantiality of the appeal. In addition, I would grant bail for the reasons stated in my dissent in United States v. Affleck, 765 F.2d 944 (10th Cir.1985) (McKay, J., dissenting).